Citation Nr: 1517698	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-23 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to October 1967, from November 1967 to June 1971, and from March 1972 to March 1987.  Among his awards and decorations, he is the recipient of the Combat Infantry Badge and Bronze Star Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

As a preliminary matter, the Board recognizes that the Veteran's August 2013 VA Form 9 also raised the issue of an earlier effective date for the award of service connection for bilateral hearing loss.  However, as explained by the RO, the 1990 rating decision that assigned an effective date for the grant of service connection became final, and no further action would be taken on his claim absent a request for revision on the basis of clear and unmistakable error.  See June 2014 notice letter to the Veteran; see also Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) (there is no such thing as a freestanding claim for an earlier effective date).

Additionally, the Board notes that, in a February 2015 statement, the Veteran indicated that he was due retroactive payment for a dependent spouse since 2003.  However, the matter of dependency pay has not yet been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is hereby referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although any additional delay is regrettable, the Board determines that a remand is necessary for additional development.

I.  Issuance of a Supplemental Statement of the Case

Additional relevant records were downloaded to Virtual VA in April 2013.  However, these records, which included VA treatment reports for hearing loss through August 2010, were not considered by the June 2010 statement of the case.  Because these records were obtained prior to certification of the appeal to the Board and they are not subject to a waiver of AOJ review, a remand for the issuance of a supplemental statement of the case is required.  See 38 C.F.R. §§ 19.37(a), 19.31(b) (2014) (discussing when an agency of original jurisdiction will furnish the appellant and his or her representative a supplemental statement of the case)).

II.  Outstanding VA Treatment Records

A review of the record reflects that potentially relevant VA audiological reports allegedly available through VISTA Imaging dated December 15, 2009 and April 1, 2010, are outstanding.  See CAPRI records downloaded to Virtual VA in April 2013.  [It is parenthetically noted that the December 11, 2009 VISTA Imaging Report has been requested and obtained in July 2011.]  

Additionally, in his May 2011 notice of disagreement, stated that there was an outstanding VA hearing test conducted in approximately 2001 or 2002, which resulted in his assignment of hearing aids.  A review of VA treatment records reflect that this examination occurred in late 2003.  See November 2003 VA treatment report (referring the Veteran for a fee-basis audiology consultation); June 2004 VA treatment report (stating that the Veteran was seen late last year by audiology and given hearing aids).  Given that "[i]t is . . . essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history," this 2003 fee-basis audiology report must also be obtained on remand.  See 38 C.F.R. § 4.1 (2014).

Furthermore, to the extent that the Veteran may have received treatment for his hearing loss from VA since August 2010, any pertinent and non-duplicative VA treatment records should also be downloaded to the Veteran's electronic claims file on remand.  

III.  Outstanding Private Treatment Records

According to October and December 2009 VA treatment reports, the Veteran was being followed by a private Ear Nose and Throat (ENT) physician for audiological complaints.  As this information is potentially relevant to his current increased rating claim, with any necessary assistance/consent from the Veteran, attempts to obtain these records should be made.

IV.  New VA Audiological Examination

Finally, the Board notes that the Veteran's bilateral hearing loss was last evaluated in April 2010.  Significantly, there is evidence of record indicating that his hearing loss may have increased in severity since then.  See August 2010 VA treatment record (noting that the Veteran "states that he has increased hearing aid use"); May 2011 Notice of Disagreement (alleging that "my hearing has continued to decline").  Accordingly, a new examination should be provided to the Veteran in order to ascertain the current level of severity of his disability.  Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (April 7, 1995) (stating that while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any non-duplicative VA treatment records relating to the Veteran's hearing loss, including the following:

(a)  A copy of a late-2003 fee-basis audiology report; 

(b) Copies of the audiological reports dated December 15, 2009, and April 1, 2010, referenced to be available via VISTA Imaging; and

(c) Any recent treatment records relevant to hearing loss from August 2010 to the present.

Efforts to obtain this information must be documented in the claims folder.

2.  After obtaining any necessary consent/authorization for the release of records to VA from the Veteran, obtain private treatment records from the Veteran's private ENT physician.  At least two attempts should be made to obtain relevant private records, unless a formal finding can be made that a second request for such records would be futile.

3.  After accomplishing the development requested above, schedule the Veteran for a new VA audiological examination.  The claims file [including all relevant records contained on VMBS and Virtual VA] must be provided to and reviewed by the examiner.

The examiner must, in addition to addressing audiometric results and the Maryland CNC test results, fully describe the functional effects caused by the Veteran's hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






